Exhibit 10.6
TERM OVERRIDING ROYALTY INTEREST CONVEYANCE
(PUD)
COMMONWEALTH OF PENNSYLVANIA
INTRODUCTION
     THIS TERM OVERRIDING ROYALTY INTEREST CONVEYANCE (this “Conveyance”) from
ENERGY CORPORATION OF AMERICA, a West Virginia corporation, with offices at 4643
South Ulster Street, Suite 100, Denver, Colorado 80237-2867 (“Assignor”), to
Eastern Marketing Corporation, a West Virginia corporation with offices at 4643
South Ulster Street, Suite 100, Denver, Colorado 80237-2867 (“Assignee”), is
delivered to be effective as of 7:00 a.m., Eastern Time, April 1, 2010 (the
“Effective Time”). All capitalized terms not otherwise defined herein shall have
the meanings ascribed to such terms in Article II below.
ARTICLE I
CONVEYANCE
     Section 1.01 The Grant. For and in consideration of good and valuable
consideration paid by Assignee to Assignor, the receipt and sufficiency of which
are hereby acknowledged, Assignor has, subject to the terms of this Conveyance,
BARGAINED, SOLD, GRANTED, CONVEYED, TRANSFERRED, ASSIGNED, SET OVER, and
DELIVERED, and by these presents does hereby BARGAIN, SELL, GRANT, CONVEY,
TRANSFER, ASSIGN, SET OVER, and DELIVER unto Assignee, for the Term, as a term
net overriding royalty interest (the “Royalty Interest”), a variable undivided
interest in and to the Subject Interests, to the extent that the Subject
Interests pertain to Gas in, under and that may be produced and saved from the
wellbores of the Development Wells, sufficient to cause Assignee to receive the
Assignee Gas or proceeds thereof calculated and paid in money in accordance with
the further terms and conditions of this Conveyance.
     Section 1.02 Term. The term of the Royalty Interest (the “Term”) shall
begin at the Effective Time and end at March 31, 2030 (the “Termination Date”).
At the end of the Term, all of Assignee’s interest in and to the Royalty
Interest shall automatically terminate and immediately revert to and revest in
Assignor.
     Section 1.03 Habendum Clause. TO HAVE AND TO HOLD the Royalty Interest,
together with all and singular the rights and appurtenances thereto in anywise
belonging, unto Assignee, its successors and assigns, for the Term, subject to
terms and provisions of this Conveyance.

1



--------------------------------------------------------------------------------



 



     Section 1.04 Warranty.
          (a) The Warranty. Assignor warrants to Assignee, its successors and
assigns, that the Subject Interests are free of all Encumbrances created by,
through, or under Assignor, but not otherwise, except for the Permitted
Encumbrances.
          (b) Remedies.
     (i) Subject to Section 1.04(b)(ii), in the event of a breach of the
foregoing warranty for any Subject Interest, Assignee’s sole remedy shall be to
receive payment on each applicable Quarterly Payment Date, out of Assignor’s Net
Share of Gas from other Development Wells in excess of that subject to the
Royalty Interest and the royalty interest created pursuant to the Perpetual PUD
Conveyance (the “Assignor Retained Gas”), without interest (except such interest
payable under this Conveyance on payments made after the applicable due date as
described in Section 5.02 below), of an amount equal to the difference between
(x) Assignee Gas (or the proceeds from the sale thereof) that Assignee would
have received with respect to such Development Well in the applicable
Computation Period if such warranty had not been breached and (y) Assignee Gas
(or the proceeds from the sale thereof) that Assignee actually received during
that Computation Period with respect to that Development Well, to the extent
such difference is attributable to the breach of the warranty, but not to the
extent that such difference is attributable to any other cause, and any such
amounts of Assignor Retained Gas shall be treated as Assignee Gas.
     (ii) In the event a breach of the foregoing warranty for any Subject
Interest is due to production burdens in excess of twelve and one half percent
(12.5%) with respect to a Development Well, Assignor shall pay to Assignee on
each applicable Quarterly Payment Date an amount equal to that which Assignee
would have received with respect to such Development Well in the applicable
Computation Period if such warranty had not been breached out of Assignor
Retained Gas, and such excess production burdens will be fully allocated against
Assignor’s retained interest in such Development Well.
          (c) DISCLAIMER. EXCEPT FOR THE WARRANTIES OF TITLE GIVEN IN SECTION
1.04(a), ASSIGNOR MAKES THIS CONVEYANCE AND ASSIGNS THE ROYALTY INTEREST WITHOUT
RECOURSE, COVENANT OR WARRANTY OF TITLE OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY. ANY COVENANTS OR WARRANTIES IMPLIED BY STATUTE OR LAW BY THE USE
HEREIN OF THE WORDS “GRANT”, “CONVEY” OR OTHER SIMILAR WORDS ARE HEREBY
EXPRESSLY DISCLAIMED, WAIVED AND NEGATED. WITHOUT LIMITING THE GENERALITY OF THE
TWO PRECEDING SENTENCES, ASSIGNEE ACKNOWLEDGES THAT ASSIGNOR HAS NOT MADE, AND
ASSIGNOR HEREBY EXPRESSLY DISCLAIMS AND NEGATES, AND ASSIGNEE HEREBY EXPRESSLY
WAIVES, ANY REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, AT COMMON LAW, BY
STATUTE OR OTHERWISE RELATING TO (i) PRODUCTION RATES, RECOMPLETION
OPPORTUNITIES, DECLINE RATES OR THE QUALITY, QUANTITY OR VOLUME OF THE RESERVES
OF

2



--------------------------------------------------------------------------------



 



HYDROCARBONS, IF ANY, ATTRIBUTABLE TO THE SUBJECT INTERESTS, (ii) ANY IMPLIED OR
EXPRESS WARRANTY OF MERCHANTABILITY, (iii) ANY IMPLIED OR EXPRESS WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE, (iv) ANY IMPLIED OR EXPRESS WARRANTY OF
CONFORMITY TO MODELS OR SAMPLES OF MATERIALS, AND (v) ANY AND ALL IMPLIED
WARRANTIES EXISTING UNDER ANY APPLICABLE LEGAL REQUIREMENT; IT BEING THE EXPRESS
INTENTION OF BOTH ASSIGNEE AND ASSIGNOR THAT THE ROYALTY INTEREST IS HEREBY
ASSIGNED TO ASSIGNEE ON AN “AS IS” AND “WHERE IS” BASIS WITH ALL FAULTS, AND
THAT ASSIGNEE HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS ASSIGNEE DEEMS
APPROPRIATE. ASSIGNOR AND ASSIGNEE AGREE THAT, TO THE EXTENT REQUIRED BY
APPLICABLE LEGAL REQUIREMENTS TO BE EFFECTIVE, THE DISCLAIMERS OF CERTAIN
WARRANTIES CONTAINED IN THIS SECTION ARE “CONSPICUOUS” DISCLAIMERS FOR THE
PURPOSES OF ANY APPLICABLE LEGAL REQUIREMENT.
          (d) Substitution of Warranty. This instrument is made with full
substitution and subrogation of Assignee in and to all covenants of warranty by
Third Persons (other than Affiliates of Assignor) heretofore given or made with
respect to the Development Wells, the Subject Interests or any part thereof or
interest therein.
     Section 1.05 Release of Excess Acreage. After the Drilling Obligation
Completion Date, Assignee shall, on request, execute, acknowledge, and deliver
to Assignor a recordable instrument (reasonably acceptable to Assignor) that
conveys the Royalty Interest to Assignor and releases such Royalty Interest and
this Conveyance with respect to all Subject Lands except such portion of any
Subject Lands that covers and pertains to all Subject Gas in, under and that may
be produced from any wellbore of any Development Well.
     Section 1.06 Development Agreement. Assignor shall enter into the
Development Agreement with Assignee or its permitted successor or assign.
ARTICLE II
DEFINITIONS
     This Article II defines certain capitalized words, terms, and phrases used
in this Conveyance. Certain other capitalized words, terms, and phrases used in
this Conveyance are defined elsewhere in this Conveyance.
     “Additional Lease” is defined in Section 12.01.
     “Affiliate” means, for any specified Person, another Person that controls,
is controlled by, or is under common control with, the specified Person.
“Control,” in the preceding sentence, refers to the possession by one Person,
directly or indirectly, of the right or power to direct or cause the direction
of the management and policies of another Person, whether through the ownership
of voting securities, by contract, or otherwise.
     “AMI Area” means that area depicted on the map set forth on Exhibit B as
the AMI Area.

3



--------------------------------------------------------------------------------



 



     “Assignee” is defined in the introduction to this Conveyance and also
includes all permitted successors and assigns of Assignee.
     “Assignee Conveyances” means for purposes of Section 11.02(a), this
Conveyance, the Term PDP Conveyance, the Perpetual PDP Conveyance, the Perpetual
PUD Conveyance and the Investor Conveyance, considered collectively.
     “Assignee Gas” is defined in Section 3.01.
     “Assignee Proceeds” means, for any Computation Period, proceeds received by
Assignor for the account of Assignee, as Assignee’s marketing and payment agent
and representative, from the sale of Assignee Gas under this Conveyance less
Chargeable Costs calculated in accordance with Section 3.03.
     “Assignor” is defined in the Introduction to this Conveyance and also
includes all permitted successors and assigns of Assignor.
     “Assignor Retained Gas” is defined in Section 1.04(b)(i).
     “Assignor’s Net Share of Gas” means the share of Subject Gas from each
Development Well that is attributable to Assignor’s Net Revenue Interest in that
Development Well.
     “Business Day” means any day that is not a Saturday, Sunday, a holiday
determined by the New York Stock Exchange, Inc. as “affecting ‘ex’ dates” or any
other day on which national banking institutions in New York, New York are
closed as authorized or required by law.
     “Chargeable Costs” is defined in Section 3.02(a).
     “Computation Period” means each calendar quarter commencing at the
Effective Time, with each calendar quarter being deemed to have begun at 7:00
a.m. Eastern Time on the first day of such calendar quarter and to have ended at
7:00 a.m. Eastern Time on the first day of the next calendar quarter, except for
(a) the first Computation Period, which shall be deemed to have begun at the
Effective Time and to have ended at 7:00 a.m. Eastern Time on July 1, 2010, and
(b) the final Computation Period, which shall be deemed to have begun at 7:00
a.m. Eastern Time on the first day of the calendar quarter in which the
Termination Date occurs and to have ended at the Termination Date.
     “Conveyance” is defined in the Introduction to this Conveyance.
     “Development Agreement” means that certain Development Agreement between
Assignor and the Trustee dated as of even date herewith.
     “Development Well” has the meaning given such term in the Development
Agreement.
     “Drilling Obligation” means Assignor’s obligation set forth in
Section 2.01(a) of the Development Agreement.

4



--------------------------------------------------------------------------------



 



     “Drilling Obligation Completion Date” has the meaning given to such term in
the Development Agreement.
     “Effective Time” is defined in the Introduction to this Conveyance.
     “Encumbrance” means any mortgage, lien, security interest, pledge, charge,
encumbrance, limitation, preferential right to purchase, consent to assignment,
irregularity, burden, or defect.
     “Excess Costs” means, in any Computation Period, the excess of Chargeable
Costs for that Computation Period over the amount determined by multiplying
Assignor’s Net Share of Gas produced during the Computation Period by the Sales
Price for that Computation Period. Excess Costs shall bear interest at the Prime
Interest Rate from the end of the Computation Period in which such costs were
incurred to the date that Assignor recovers such amounts from Assignee Proceeds.
     “Exchange Acreage” has the meaning set forth in Section 12.02.
     “Excluded Assets” means those oil and gas wells and all oil and gas
formations, except for the Target Formation, in the lands subject to or covered
by the oil and gas leases described on Exhibit C.
     “Fair Value” means, with respect to any portion of the Royalty Interest to
be released pursuant to Section 11.02 or 11.03 in connection with a sale or
release of any Development Well or Subject Interest, an amount of net proceeds
which could reasonably be expected to be obtained from the sale of such portion
of the Royalty Interest to a party which is not an Affiliate of either the
Assignor or Assignee on an arms’-length negotiated basis, taking into account
relevant market conditions and factors existing at the time of any such proposed
sale or release, such net proceeds to be determined by deducting Assignee’s
proportionate share of sales costs, commissions and brokerage fees, if any
(based on the ratio of (i) the fair market value of the portion of the Royalty
Interest being released to (ii) the fair market value of the Development Wells
and Subject Interests being transferred (including the value of the Royalty
Interest being released).
     “Farmout Agreements” means any farmout agreement, participation agreement,
exploration agreement, development agreement or any similar agreement.
     “Force Majeure” is defined in Section 13.02.
     “Gas” means natural gas and all other gaseous hydrocarbons, excluding
condensate, butane, and other liquid and liquefiable components that are
actually removed from the Gas stream by separation, processing, or other means.
Any oil, gas or mineral lease or other similar instrument that covers Gas shall
be considered a “Gas lease” hereunder, even if it also covers other substances.
     “Governmental Authority” means the United States of America, any state,
commonwealth, territory, or possession thereof, and any political subdivision of
any of the

5



--------------------------------------------------------------------------------



 



foregoing, including courts, departments, commissions, boards, bureaus,
agencies, and other instrumentalities.
     “Greene County Gathering System” means Assignor’s Greene County,
Pennsylvania Gathering System.
     “Investor Conveyance” means that certain Private Investor Overriding
Royalty Interest Conveyance by and between the Private Investors and the Trust
dated effective as of the Effective Time.
     “Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, or regulation of, including the terms of any license or
permit issued by, any Governmental Authority.
     “MBtu” means one thousand British thermal units, and “MMBtu” means one
million British thermal units.
     “Mcf” means one thousand cubic feet of Gas, and “MMcf” means one million
cubic feet of Gas, measured and expressed in each case at the same temperature,
pressure, and other conditions of measurement (a) provided in any contract for
the purchase of Gas from the Subject Interest or, (b) if no such contract
exists, provided by applicable state law for purposes of reporting production to
Governmental Authorities.
     “Mortgages” means, collectively, (i) the Drilling Support Lien (as such
term is defined in the Development Agreement) and (ii) that certain Mortgage,
Assignment, Security Agreement, Fixture Filing and Financing Statement, granted
by Assignor in favor of the Trust dated as of even date herewith, which
agreement grants the Trust a lien and security interest on the Royalty Interest
(as such term is defined in each of the Conveyances).
     “Net Revenue Interest” means the interest, stated as a decimal fraction, in
Subject Gas production from a Development Well that Assignor is entitled to take
with respect to Assignor’s Subject Interest in that Development Well and the
associated Subject Lands, subject only to the Permitted Production Burdens
(treated in each case as a reduction in interest rather than as a cost).
     “Non-Affiliate” means, for any specified Person, any other Person that is
not an Affiliate of the specified Person.
     “Notice” is defined in Section 14.01.
     “Party,” when capitalized, refers to Assignor or Assignee. “Parties,” when
capitalized, refers to Assignor and Assignee.
     “Permitted Encumbrances” means:
          (a) the Permitted Production Burdens;

6



--------------------------------------------------------------------------------



 



          (b) contractual obligations arising under operating agreements,
Farmout Agreements, production sales contracts, leases, assignments, and other
similar agreements that may affect the properties or their titles;
          (c) pooling and unitization agreements, declarations, orders, or Legal
Requirements to secure payment of amounts not yet delinquent;
          (d) liens that arise in the normal course of operations, such as liens
for unpaid taxes, statutory liens securing unpaid suppliers and contractors, and
contractual liens under operating agreements, in any case, that are not yet
delinquent or, if delinquent, are being contested in good faith in the normal
course of business;
          (e) conventional rights of reassignment that obligate Assignor to
reassign all or part of any Subject Interest to a Third Person if Assignor
intends to release or abandon such interest before the expiration of the primary
term or other termination of such interest;
          (f) easements, rights-of-way, servitudes, permits, surface leases,
surface use restrictions, and other surface uses and impediments on, over, or in
respect of the Subject Interests that are not such as to interfere materially
with the operation, value, or use of the Subject Interests;
          (g) rights reserved to or vested in any Governmental Authority to
control or regulate any Subject Interests in any manner, and all applicable
Legal Requirements;
          (h) the terms of the instruments creating the Subject Interests and
Subject Lands;
          (i) any Prior Reversionary Interests that affect the Subject
Interests; and
          (j) the Mortgages,
provided that such aforementioned encumbrances are of the type and nature
customary in the oil and gas industry, as conducted in the Appalachian Basin,
and do not, alone or in the aggregate, materially and adversely affect the
operation, value, or use of any Subject Interest, and all to the extent, and for
so long as, such Permitted Encumbrances are otherwise valid and enforceable
against the Subject Interests, without recognizing, expressly or by implication,
any rights or interests in any Third Person or Governmental Authority that such
Third Person or Governmental Authority does not otherwise lawfully possess.
     “Permitted Production Burdens” means (a) all Production Burdens that
affected the Subject Interests when they were acquired by Assignor and (b) all
Production Burdens that were created by Assignor; in each case, provided that
the total Permitted Production Burdens for any Development Well shall not exceed
twelve and one half percent (12.5%) (proportionately reduced to Assignor’s
Working Interest in such Development Well).

7



--------------------------------------------------------------------------------



 



     “Perpetual PDP Conveyance” means that certain Perpetual Overriding Royalty
Interest Conveyance (PDP) by and between Assignor and the Trust dated effective
as of the Effective Time.
     “Perpetual PUD Conveyance” means that certain Perpetual Overriding Royalty
Interest Conveyance (PUD) by and between Assignor and the Trust dated effective
as of the Effective Time.
     “Person” means any natural person, corporation, partnership, trust, estate,
or other entity, organization, or association.
     “Private Investors” means the individuals or entities listed on Exhibit D
attached hereto.
     “Post Production Cost Charge” is defined in Section 3.02(c).
     “Prime Interest Rate” is defined in Section 5.02(b).
     “Prior Reversionary Interest” means any contract, agreement, Farmout
Agreement, lease, deed, conveyance or operating agreement that exists as of the
Effective Time, that by the terms thereof requires a Person to convey a part of
the Subject Interest to another Person or to permanently cease production of any
Development Well including, any operating agreements, oil and gas leases, coal
leases, and other similar agreements or instruments affecting the Subject
Interests.
     “Production Burdens” means, with respect to any Subject Lands, Subject
Interests, or Subject Gas, all royalty interests, overriding royalty interests,
production payments, net profits interests, Prior Reversionary Interests and
other similar interests that constitute a burden on, are measured by, or are
payable out of the production of Gas or the proceeds realized from the sale or
other disposition thereof.
     “Quarterly Payment Amount” is defined in Section 5.01(a).
     “Quarterly Payment Date” is defined in Section 5.01(c).
     “Reasonably Prudent Operator Standard” means the standard of conduct of a
reasonably prudent oil and gas operator in the AMI Area under the same or
similar circumstances, acting with respect to its own property and disregarding
the existence of the Royalty Interest as a burden on such property.
     “Reserved Amounts” means those amounts set aside from Assignee Proceeds by
Assignor in accordance with the provisions of Section 5.04 below.
     “Royalty Interest” is defined in Section 1.01.
     “Sales Price” means, for any Computation Period, the sale price received by
Assignor per Mcf or per MMBtu for Assignee Gas determined in accordance with the
following provisions:

8



--------------------------------------------------------------------------------



 



     (a) “sale” refers to any sale, exchange, or other disposition of Assignee
Gas for value, the value of such Gas that is exchanged or otherwise disposed of
for valuable consideration being the sales price that Assignor receives for any
such Gas sold pursuant to Section 4.01 for any such Gas.
     (b) amounts of money not paid to Assignor when due by any purchaser of
Assignee Gas (for example, Taxes or other amounts withheld or deducted by any
such purchaser) shall not be included within the Sales Price until actually
received by, or credited to the account of, Assignor;
     (c) advance payments and prepayments for future deliveries of Assignee Gas
shall be included within the Sales Price, without interest, when that volume of
Gas subject to the advance payments or prepayments is actually produced;
     (d) loan proceeds received by Assignor shall not be treated as a component
of the applicable Sales Price; and
     (e) if a controversy or possible controversy exists, whether by reason of
any statute, order, decree, rule, regulation, contract, or otherwise, between
Assignor and any purchaser of Assignee Gas or any other Person, about the
correct Sales Price of any Assignee Gas, about deductions from the Sales Price,
about Assignor’s right to receive the proceeds of any sale of Assignee Gas, or
about any other matter, then monies withheld by the purchaser or deposited by it
with an escrow agent or if Assignor receives any monies and promptly deposits
such monies with a Third Person escrow agent as a result of such controversy,
such monies shall not be included within the Sales Price until received by or
returned to Assignor, as applicable.
     “Subject Gas” means Gas in and under, and that may be produced, saved, and
sold from a Development Well, insofar and only insofar as such Gas is produced
from the Target Formation, subject to the following:
     (a) “Subject Gas” excludes Gas that is:
     (i) lost in the production, gathering, or marketing of Gas;
     (ii) used (A) in conformity with ordinary and prudent operations on the
Subject Lands, including drilling and production operations with respect to such
Development Well or (B) in connection with plant operations (whether on or off
the Subject Lands) for processing or compressing the Subject Gas;
     (iii) taken by a Third Person to recover costs, or some multiple of costs,
paid or incurred by that Third Person under any operating agreement, unit
agreement, or other agreement in connection with nonconsent operations conducted
(or participated in) by that Third Person;
     (iv) retained by a Third Person for gathering, transportation, processing
or marketing services related to the Subject Gas in lieu of or in addition to
cash

9



--------------------------------------------------------------------------------



 



payment for such services, to the extent such agreement is permitted under this
Conveyance; and
     (v) in excess of the percentage attributable to Assignor’s Net Share of Gas
taken by Assignor to recover costs, or some multiple of costs, paid or incurred
by Assignor under any operating agreement, unit agreement, or other agreement in
connection with nonconsent operations conducted (or participated in) by
Assignor.
     (b) “Subject Gas” includes Gas, not otherwise excluded above, that is sold
or exchanged for other Gas, or otherwise disposed of for valuable consideration.
     “Subject Interests” means Assignor’s undivided interests in the Subject
Lands, whether as lessee under Gas leases, as an owner of the Subject Gas (or
the right to extract such Gas), or otherwise, by virtue of which undivided
interests Assignor has the right to conduct exploration, drilling, development,
and Gas production operations on the Subject Lands, or to cause such operations
to be conducted, or to participate in such operations by paying and bearing all
or any part of the costs, risks, and liabilities of such operations, to drill,
test, complete, equip, operate, and produce Development Wells to exploit the
Gas. “Subject Interests” includes all extensions of, and all renewal Gas leases
covering, the Subject Lands (or any portion thereof) obtained by Assignor, or
any Affiliate thereof, within six (6) months after the expiration or termination
of any such Gas lease. “Subject Interests” do not include (a) Assignor’s rights
to substances other than Gas; (b) Assignor’s rights to Gas under contracts for
the purchase, sale, transportation, storage, processing, or other handling or
disposition of Gas; (c) Assignor’s interests in, or rights to Gas with respect
to, pipelines, gathering systems, storage facilities, processing facilities, or
other equipment or facilities, other than the Development Wells; or (d) any
additional, or enlarged interests in the Development Wells, Subject Lands or
Subject Gas, except those reflected in Exhibit A, subject to Section 12.01,
extensions and renewals covered by the preceding sentence. “Subject Interests”
may be owned or claimed by Assignor by virtue of grants or reservations in
deeds, Gas leases, or other instruments, or by virtue of operating agreements,
pooling or unitization agreements or orders, or other kinds of instruments,
agreements, or documents, legal or equitable, recorded or unrecorded. The
Subject Interests are subject to the Permitted Encumbrances.
     “Subject Lands” means the lands subject to or covered by the oil and gas
leases described in Exhibit A, insofar and only insofar as they cover the Target
Formation, less and except the Excluded Assets, and subject to the exceptions,
exclusions and reservations set forth on such Exhibit A, as such Exhibit may be
modified pursuant to Section 12.01.
     “Target Formation” means what is generally referred to as the Marcellus
Shale formation and for purposes of this Conveyance is defined as that formation
located from the bottom of the Tully Formation (as seen by the ECA Kemsod #1
Well, API number 37-059-25209), at a depth of 7,881 feet, to the top of the
Huntersville Chert Formation (as seen by the ECA Kemsod #1 Well, API number
37-059-25209), at a depth of 8,204 feet.

10



--------------------------------------------------------------------------------



 



     “Term PDP Conveyance” means that certain Term Overriding Royalty Interest
Conveyance (PDP) by and between Assignor and Assignee dated effective as of the
Effective Time.
     “Taxes” is defined in Section 3.02(b).
     “Term” is defined in Section 1.02.
     “Termination Date” is defined in Section 1.02.
     “Third Person” means a Person other than Assignor or Assignee.
     “Transfer” including its syntactical variants, means any assignment, sale,
transfer, conveyance, or disposition of any property; provided, Transfer as used
herein does not include the granting of a security interest in Assignor’s
interest in any property including the Subject Interests or Subject Lands.
     “Trust” means the ECA Marcellus Trust I created by that certain Amended and
Restated Trust Agreement dated as of July 7, 2010.
     “Working Interest” means with respect to any Development Well, the
interest, stated as a decimal fraction, in and to such Development Well that is
burdened with the obligation to bear and pay costs and expenses of maintenance,
development and operations on or in connection with such Development Well.
ARTICLE III
CALCULATION OF ASSIGNEE GAS
     Section 3.01 Definition. “Assignee Gas” is that volume of Gas which
Assignee is entitled to receive in any Computation Period under this Conveyance,
calculated in accordance with the following formula:
     With respect to any Development Well:
Twenty-Five Percent (25%) X (Assignor’s Net Share of Gas produced during that
Computation Period).
For purposes of calculating Assignee Gas hereunder, if, during any Computation
Period, Assignor is unable to determine the precise volume of Gas produced, sold
and attributable to Assignor’s Net Share of Gas, then Assignor shall, in good
faith and in accordance with the Reasonably Prudent Operator Standard, estimate
the volume of such Gas produced, sold and attributable to Assignor’s Net Share
of Gas for such Computation Period. Assignor shall adjust Assignor’s Net Share
of Gas upward or downward, as the case may be, in the next or subsequent
Computation Periods to reflect the difference between the estimated volume and
the actual amount of Gas produced, sold and attributable to Assignor’s Net Share
of Gas in the Computation Period for which such estimate was made.
     Section 3.02 Chargeable Costs.

11



--------------------------------------------------------------------------------



 



          (a) Definition. Subject to Section 5.04 hereof, for each Computation
Period, “Chargeable Costs” means the sum of (i) Taxes, (ii) the Post Production
Cost Charge and (iii) Excess Costs from prior Computation Periods that (in each
case) are actually paid or are deemed to have been paid by Assignor during that
Computation Period or paid or deemed to have been paid by Assignor during a
prior Computation Period and not included in any prior Computation Period’s
Chargeable Costs. All costs associated with or paid or incurred in connection
with the initial drilling, testing, completing, and equipping for production of
the Development Wells shall be borne solely by Assignor and shall not be
included as Chargeable Costs.
          (b) Taxes. “Taxes” means general property, ad valorem, production,
severance, sales, gathering, windfall profit, excise, and other taxes, except
income taxes, assessed or levied on or in connection with the Subject Interests,
the Royalty Interest, this Conveyance, production of Subject Gas, Assignor’s Net
Share of Gas, Assignee Gas (or the proceeds from the sale thereof), or
facilities or equipment on the Subject Lands that are used for the production,
dehydration, treatment, processing, gathering, or transportation of Subject Gas,
or against Assignor as owner of the Subject Interests or paid by Assignor on
behalf of Assignee as owner of this Royalty Interest.
          (c) Post Production Cost Charge. “Post Production Cost Charge” means
those costs incurred by Assignor (including, internal costs and Third Person
costs) to gather, transport, compress, process, treat, dehydrate and market the
Subject Gas, including any costs as may be required to make merchantable and to
deliver such Gas to market; provided, any internal costs of Assignor and its
Affiliates that are part of the Post Production Cost Charge shall not materially
exceed the costs prevailing in the area where the Subject Gas is being produced
for similar services; and provided, further, with respect to marketing costs,
only Non-Affiliate marketing fees and costs shall be included, and marketing
costs of Assignor and its Affiliates with respect to any Subject Gas will be
specifically excluded from the Post Production Cost Charge; and provided,
further, until the Drilling Obligation Completion Date, any such internal costs
of Assignor and its Affiliates (excluding costs for any fuel that is used in the
compression process, including equivalent electricity charges in instances where
electric compressors are used) associated with the Greene County Gathering
System shall be limited to $0.52 per MMBtu of Assignee Gas gathered. Any costs,
fees or expenses that are properly charged or allocated to Assignee Gas pursuant
to another provision of this Conveyance (including, as provided for in the
definition of Subject Gas) shall not be included as part of the Post Production
Cost Charge.
          (d) Operating and Drilling Costs. All costs associated with or paid or
incurred in connection with the drilling, testing, completing, developing and
operating the Development Wells or associated with the Subject Interests other
than Taxes and Post Production Cost Charges shall be borne solely by Assignor
and shall not be included as Chargeable Costs.
     Section 3.03 Assignee Proceeds. “Assignee Proceeds” means the volume of
Assignee Gas (on an Mcf basis or MMBtu basis, as applicable) for the applicable
Computation Period multiplied by the relevant Sales Price less the Chargeable
Costs associated with such Assignee Gas for the applicable Computation Period.

12



--------------------------------------------------------------------------------



 



ARTICLE IV
MARKETING OF ASSIGNEE GAS
     Section 4.01 Rights and Duties Regarding Sale of Assignee Gas. Assignor
shall market or shall cause to be marketed Assignor’s Net Share of Gas
(including Assignee Gas) in good faith and in accordance with the Reasonably
Prudent Operator Standard and Section 4.02(d). Assignor shall use its reasonable
efforts in connection with any sale of Assignor’s Net Share of Gas (including
Assignee Gas) to obtain, as soon as reasonably practicable, full payment for
such Gas; provided, however, that it shall not be considered a breach of
Assignor’s marketing duty or standard of conduct for Assignor to market such Gas
to an Affiliate of Assignor, so long as Assignor does not market such Gas at a
volume-weighted average price lower than the volume-weighted average price upon
which Assignor pays royalties to the owners of the other royalty interests in
the Subject Gas, save and excepting Chargeable Costs provided for in Article III
hereof.
     Section 4.02 Assignee’s Agent and Representative.
          (a) Appointment. Assignee appoints Assignor as Assignee’s agent and
representative to market and deliver or cause to be marketed and delivered all
Assignee Gas and to collect and receive all payments therefrom under any gas
purchase agreement or contract without deduction (except to the extent
Chargeable Costs are deducted for any Computation Period). The appointment of
Assignor as Assignee’s agent and representative for such purpose is a material
item of consideration to the Parties in connection with the execution and
delivery of this Conveyance. Assignee may not remove Assignor from office as
Assignee’s agent and representative, except for cause upon a material breach by
Assignor of its duties to Assignee under this Conveyance.
          (b) Duties and Powers. As Assignee’s agent and representative,
Assignor shall receive all payments for the sale of Assignee Gas and account to
Assignee, receive and make all communications with the purchaser of such Gas,
and otherwise act and speak for Assignee in connection with the sale of Assignee
Gas. Third Persons may rely conclusively on the authority of Assignor to market
Assignee Gas, and with respect to Third Persons, Assignee shall be conclusively
bound by the acts of Assignor in connection with the sale of Assignee Gas. It
shall not be necessary for Assignee to join Assignor in the execution of any
division order, transfer order, or other instrument, agreement, or document
relating to the sale of Assignee Gas. Third Persons may pay all Assignee
Proceeds for the sale of such Gas directly to Assignor, without the necessity of
any joinder by or consent of Assignee or any inquiry into the use or disposition
of such proceeds by Assignor.
          (c) Prohibited Acts. Assignor may not act for or bind Assignee on any
matter, except the marketing and delivery of Assignee Gas under this Article IV.
          (d) Standard of Conduct. In exercising its powers and performing its
duties as Assignee’s agent and representative, Assignor shall act in good faith
and in accordance with the Reasonably Prudent Operator Standard. It shall not be
a violation of such standard of conduct for Assignor (i) to sell Assignor’s Net
Share of Gas or Assignee Gas to an Affiliate pursuant to any gas purchase
agreement or contract, or (ii) to delegate some or all of Assignor’s

13



--------------------------------------------------------------------------------



 



duties as Assignee’s agent and representative to its Affiliates (so long as such
Affiliates perform in good faith and in accordance with the Reasonably Prudent
Operator Standard), with Assignor remaining liable to Assignee for the
performance of such Affiliates.
          (e) Termination of Authority. Assignor may not resign as Assignee’s
agent and representative without the prior written consent of Assignee, except
that Assignor may resign as Assignee’s agent and representative without such
consent with respect to any Subject Interests assigned, sold, transferred, or
conveyed by Assignor in accordance with the terms of this Conveyance. If such
sale is made subject to the Royalty Interest, Assignor must cause the purchaser
to assume the duties of Assignee’s agent and representative with respect to the
Subject Interests acquired by that purchaser and to be bound by the provisions
of this Article IV.
     Section 4.03 Delivery of Subject Gas. Assignor (whether or not it is
serving as Assignee’s agent and representative) shall deliver or cause to be
delivered Assignor’s Net Share of Gas (including Assignee Gas) to the purchasers
thereof into the pipelines to which the Development Wells producing such Gas are
connected.
     Section 4.04 Processing. Assignor may process Assignor’s Net Share of Gas
(including Assignee Gas) to remove liquid and liquefiable hydrocarbons and may
commit any of the Subject Interests (including the Royalty Interest attributable
thereto) to an agreement for processing minerals (pursuant to which, for
example, the plant owner or operator receives a portion of the Subject Gas or
plant products therefrom or proceeds of the sale thereof as a fee for
processing), so long as Assignor enters into such processing arrangements in
good faith and in accordance with the Reasonably Prudent Operator Standard.
Assignee shall be bound by such arrangements, shall permit Assignor’s Net Share
of Gas (including Assignee Gas) to be processed by Assignor or its contractor,
and shall have no right to any liquid or liquefiable hydrocarbons obtained by
such processor or to the proceeds from the sale thereof. Assignee shall not,
however, be personally liable for any costs or risks associated with such
processing operations, but Assignee shall indirectly suffer the Btu reduction
and volume reductions associated with processing through corresponding
reductions in the Btu content and volumes of Assignee Gas.
ARTICLE V
PAYMENT
     Section 5.01 Obligation to Pay.
          (a) Quarterly Payment Amount. On each Quarterly Payment Date, Assignor
shall prepare, in good faith, an estimate of the cash to be paid to Assignee
from (A) all of the proceeds (including any interest earned thereon and payable
to Assignee pursuant to Section 5.01(b) or Section 5.01(e)) to be paid to
Assignee from the sale of Assignee Gas produced during such Computation Period;
plus (B) all of the proceeds (including any interest earned thereon and payable
to Assignee pursuant to Section 5.01(b) or Section 5.01(e)) to be paid to
Assignee from the sale of Assignee Gas, if any, produced during any prior
Computation Periods, to the extent not previously taken into account for
purposes of determining a Quarterly Payment Amount for any prior Computation
Periods, as such sum may be (x) increased or decreased as a result of any
adjustments to the estimates that were previously made pursuant to

14



--------------------------------------------------------------------------------



 



this Section 5.01(a) for any prior Computation Periods that are necessary to
accurately report the proceeds from the sale of Assignee Gas for such prior
Computation Periods, (y) increased by the amount of any damages payable to
Assignee under Section 1.04(b) during the most recently completed Computation
Period prior to such Quarterly Payment Date and (z) decreased by any Reserved
Amounts as provided in Section 5.04 below (“Quarterly Payment Amount”).
          (b) The Obligation. After each Computation Period and on or before the
Quarterly Payment Date for that Computation Period, Assignor shall tender to
Assignee the Quarterly Payment Amount with respect to the applicable Computation
Period. With respect to the final Computation Period, Assignor shall tender to
Assignee all unexpended Reserved Amounts (together with any interest accrued
thereon).
          (c) Quarterly Payment Date. “Quarterly Payment Date” for each
Computation Period means the thirtieth (30th) day after the end of such
Computation Period or, for the last Computation Period, the thirtieth (30th) day
after the Termination Date. If such day is not a Business Day, the Quarterly
Payment Date shall be the next Business Day.
          (d) No Segregated Account. All amounts received by Assignor from the
sale of Assignor’s Net Share of Gas and Assignee Gas, as applicable, for any
Computation Period shall be held by Assignor in one of its general bank accounts
and Assignor will not be required to maintain a segregated account for such
funds.
          (e) Disputed Proceeds. If Assignor receives any amounts of money from
the sale of Assignee Gas that is subject to controversy or, in the reasonable
opinion of Assignor, possible controversy, Assignor shall promptly deposit the
money with a Third Person escrow agent in a segregated interest-bearing account.
Such amount shall not be treated as a portion of Assignee Proceeds so long as it
remains with such escrow agent, but shall be treated as a portion of Assignee
Proceeds, along with the accrued interest, when received from such escrow agent
and paid over to Assignee.
     Section 5.02 Interest on Past Due Payments.
          (a) Obligation to Pay. Any Assignee Proceeds or other amounts of money
not paid by Assignor to Assignee when due shall bear, and Assignor will pay,
interest at the Prime Interest Rate on the overdue amount commencing on the
sixth (6th) day after such due date until such amount is paid.
          (b) Definition. “Prime Interest Rate” means the lesser of (i) the rate
of interest per annum publicly announced from time to time by The Bank of New
York Mellon Trust Company, N.A. as its “prime rate” in effect at its principal
office in New York City (each change in the Prime Rate to be effective on the
date such change is publicly announced), with the understanding that such bank’s
“prime rate” may be one of several base rates, may serve as a basis upon which
effective rates are from time to time calculated for loans making reference
thereto, and may not be the lowest of such bank’s base rates or (ii) the maximum
rate of interest permitted under applicable Legal Requirement.
     Section 5.03 Overpayments and Refunds.

15



--------------------------------------------------------------------------------



 



          (a) Overpayments. If Assignor ever pays Assignee more than the amount
of money then due and payable to Assignee under this Conveyance, Assignee shall
not be obligated to return the overpayment, but Assignor may at any time
thereafter deduct from Assignee Proceeds and retain for its own account an
amount equal to the overpayment.
          (b) Refunds. If Assignor is ever legally obligated to pay any Third
Person, including any gas purchaser or Governmental Authority, any refund,
interest, penalty, or other amount of money, because any payment of Assignee
Proceeds received by Assignor for the account of Assignee exceeded, or allegedly
exceeded, the amount due or lawful under any applicable contract, Legal
Requirement, or other obligation, Assignor may thereafter deduct from Assignee
Proceeds and retain for its own account an amount equal to such payment.
     Section 5.04 Reserved Amounts. At any time and from time to time under this
Conveyance and in accordance with the Reasonably Prudent Operator Standard,
Assignor may set aside from Assignee Proceeds amounts determined in good faith
to economically accrue for a Computation Period with respect to known or
anticipated costs or liabilities (the “Reserved Amounts”) which may be incurred
in future Computation Periods with respect to Taxes assessed or levied with
respect to a time period in excess of a calendar quarter. As Reserved Amounts
are expended by Assignor to cover applicable Taxes in a Computation Period,
Chargeable Costs shall be reduced in such Computation Period by an amount equal
to the Reserved Amounts so expended. In the event that Assignor overestimates
the cost of any Taxes for which it has set aside Reserved Amounts, the excess
amount shall be applied against any other Chargeable Costs (which shall be
reduced by an amount equal to such excess Reserved Amounts so expended), or paid
as Assignee Proceeds on the Quarterly Payment Date following the Computation
Period in which it is determined that Assignor has set aside excess Reserved
Amounts.
ARTICLE VI
RECORDS AND REPORTS
     Section 6.01 Books, Records, and Accounts.
          (a) Obligation to Maintain. Assignor shall maintain true and correct
books, records, and accounts of (i) all transactions required or permitted by
this Conveyance and (ii) the financial information necessary to effect such
transactions, including the financial information needed to calculate each
installment of Assignee Proceeds.
          (b) Right of Inspection. Assignee or its representative, at Assignee’s
expense, may inspect and copy such books, records, and accounts in the offices
of Assignor during normal business hours and upon reasonable notice.
     Section 6.02 Statements.
          (a) Quarterly Statements. On each Quarterly Payment Date, Assignor
shall deliver to Assignee a statement showing the computation of Assignee Gas
and Assignee Proceeds for the preceding Computation Period.
          (b) Annual Statements. On the first Quarterly Payment Date after the
end of each calendar year and on the Quarterly Payment Date after the
Termination Date, such

16



--------------------------------------------------------------------------------



 



statement shall also show the computation of Assignee Proceeds for the preceding
calendar year or, for the Quarterly Payment Date after the Termination Date, for
the portion of the calendar year from 7:00 a.m. Eastern Time on January 1 of
that same year through the Termination Date.
          (c) Contents of Statements. Without limiting the generality of the
foregoing provisions in this Section 6.02, each statement delivered by Assignor
to Assignee pursuant to this Section 6.02 shall state, for the relevant period,
(i) the total volumes of Subject Gas produced from the Subject Lands, (ii) the
total volumes of the Assignor’s Net Share of Gas, (iii) the total volumes of
Assignee Gas, (iv) the applicable Sales Price, (v) the amount of Assignee
Proceeds due and payable for the relevant period and (vi) the amounts of money,
if any, due and payable by any purchaser of the Subject Gas or Assignee Gas, the
nonpayment of which resulted in the payment to Assignee of less than Assignee
Proceeds for the relevant period. Notwithstanding the preceding, Assignor shall
only be required to provide the preceding information on an aggregate basis.
     Section 6.03 Assignee’s Exceptions to Quarterly Statements. If Assignee
takes exception to any item or items included in any quarterly statement
required by Section 6.02, Assignee must notify Assignor in writing within sixty
(60) days after Assignee’s receipt of such quarterly statement. Such Notice must
set forth in reasonable detail the specific charges complained of and to which
exception is taken or the specific credits which should have been made and
allowed. Adjustments shall be made for all complaints and exceptions that are
justified. Notwithstanding anything to the contrary herein, all matters
reflected in Assignor’s statements for the preceding calendar year (or portion
thereof) that are not objected to by Assignee in the manner provided by this
Section 6.03 shall be deemed correct as rendered by Assignor to Assignee.
     Section 6.04 Other Information.
          (a) Disclosure. At Assignee’s request, subject to applicable
restrictions on disclosure and transfer of information, Assignor shall give
Assignee and its designated representatives reasonable access in Assignor’s
office during normal business hours to all geological, Development Well, and
production data in Assignor’s possession or Assignor’s Affiliates’ possession,
relating to operations on the Subject Interests.
          (b) Disclaimer of Warranties and Liability. Assignor makes no
representations or warranties about the accuracy or completeness of any such
data, reports, or studies and shall have no liability to Assignee or any other
Person resulting from such data, studies, or reports.
          (c) No Attribution. Assignee shall not attribute to Assignor or to the
consulting engineers any reports or studies or the contents thereof in any
securities filings or reports to Assignee.
          (d) Confidentiality. All information furnished to Assignee and its
designated representatives pursuant to this Section 6.04 is confidential and for
the sole benefit of Assignee and shall not be disclosed by Assignee or its
designated representatives to any other Person, except to the extent that such
information (i) is required in any report, statement or testimony

17



--------------------------------------------------------------------------------



 



submitted to any Governmental Authority having or claiming to have jurisdiction
over Assignee or submitted to bank examiners or similar organizations or their
successors, (ii) is required in response to any summons or subpoena or in
connection with any litigation, (iii) is believed to be required in order to
comply with any applicable Legal Requirement to Assignee, (iv) was publicly
available or otherwise known to the recipient at the time of disclosure or
(v) subsequently becomes publicly available other than through any act or
omission of the recipient; provided, however, with respect to the disclosures
with respect to items (i), (ii) and (iii) above, Assignee will notify Assignor
prior to any such disclosure in order to provide Assignor an opportunity to seek
to limit any such required disclosure.
ARTICLE VII
NO LIABILITY OF ASSIGNEE
     Assignee shall not be personally liable or responsible under this
Conveyance for any cost, risk, liability, or obligation associated in any way
with the ownership or operation of the Subject Lands, the Subject Interests, the
Development Wells, or the Subject Gas. The foregoing sentence does not restrict
the right of Assignor to deduct Chargeable Costs or Reserved Amounts in
calculating the volumes of Assignee Gas or Assignee Proceeds.
ARTICLE VIII
OPERATIONS
     Section 8.01 Standards of Conduct. Except as otherwise specifically
provided in this Conveyance, Assignor shall (a) operate and maintain the Subject
Interests and (b) make elections under each applicable lease, operating
agreement, unit agreement, contract for development, and other similar
instrument or agreement (including elections concerning abandonment of any
Development Well or release of any Subject Interest) in good faith and in
accordance with the Reasonably Prudent Operator Standard.
     Section 8.02 Abandonment of Properties. Nothing in this Conveyance shall
obligate Assignor to continue to operate any Development Well or to operate or
maintain in force or attempt to maintain in force any Subject Interest when such
Development Well or Subject Interest ceases to produce, or Assignor determines,
in accordance with Section 8.01 above, that such Development Well or Subject
Interest is not capable of producing Gas in paying quantities. The expiration of
a Subject Interest in accordance with the terms and conditions applicable
thereto shall not be considered to be a voluntary surrender or abandonment
thereof.
     Section 8.03 Insurance. Assignor may, but is not required by this
Conveyance to, carry insurance on any Subject Interest or Development Well, or
covering any risk with respect thereto. Assignor shall never be liable to
Assignee on account of any injury or loss to the Subject Interests or any
Development Well, whether insurable or uninsurable, not covered by insurance. If
Assignor elects to carry insurance, the premiums shall not be included in
Chargeable Costs, and Assignor shall retain all proceeds of such insurance.

18



--------------------------------------------------------------------------------



 



ARTICLE IX
POOLING AND UNITIZATION
     Section 9.01 Pooling of Subject Interests. Certain Subject Interests have
been, or may have been, heretofore pooled and unitized for the production of
Gas. Such Subject Interests are and shall be subject to the terms and provisions
of the applicable pooling and unitization agreements, and the Royalty Interest
in each pooled or unitized Subject Interest shall apply to and affect only the
Gas produced from such units that accrues to such Subject Interest under and by
virtue of the applicable pooling and unitization agreements.
     Section 9.02 Pooling and Unitization.
          (a) Right to Pool. Assignor has the exclusive executive right and
power (as between Assignor and Assignee) to pool or unitize any Subject Interest
and to alter, change, amend, or terminate any pooling or unitization agreements
heretofore or hereafter entered into, as to all or any part of the Subject
Lands, as to any one or more of the formations or horizons, and as to any Gas,
upon such terms and provisions as Assignor shall in its sole discretion deem
appropriate.
          (b) Effect of Pooling. If and whenever through the exercise of such
right and power, or pursuant to any Legal Requirement now existing or hereafter
enacted or promulgated, any Subject Interest is pooled or unitized in any
manner, the Royalty Interest, insofar as it affects such Subject Interest, shall
also be pooled and unitized, and such Royalty Interest in such Subject Interest
shall apply to and affect only the Gas production that accrues to such Subject
Interest under and by virtue of the applicable pooling and unitization agreement
or order. It shall not be necessary for Assignee to agree to, consent to,
ratify, confirm or adopt any exercise of pooling or unitization of any Subject
Interest by Assignor.
ARTICLE X
GOVERNMENT REGULATION
     Section 10.01 Legal Requirements. All obligations of Assignor under this
Conveyance are, and shall be, subject to all applicable Legal Requirements and
the instruments, documents, and agreements creating the Subject Interests.
     Section 10.02 Filings. Assignor shall use its reasonable discretion in
making filings for itself and on behalf of Assignee with any Governmental
Authority having jurisdiction with respect to matters affecting the Subject
Interests, the Subject Lands, or the Subject Gas.
ARTICLE XI
ASSIGNMENT AND SALE OF SUBJECT INTERESTS
     Section 11.01 Assignment by Assignor Subject to Royalty Interest.
          (a) Right to Sell. Subject to Section 11.05, Assignor may from time to
time Transfer, mortgage, or pledge its interest in the Development Wells, the
Subject Interests, or any part thereof or undivided interest therein, subject to
the Royalty Interest and this Conveyance. Assignor shall cause the assignee,
purchaser, transferee, grantee, mortgagee, or pledgee of any

19



--------------------------------------------------------------------------------



 



such transaction to take the affected Subject Interests subject to the Royalty
Interest and this Conveyance and, from and after the actual date of any such
Transfer, to assume Assignor’s obligations under this Conveyance with respect to
such Subject Interests.
          (b) Effect of Sale. From and after the actual date of any such
Transfer by Assignor, Assignor shall be relieved of all obligations,
requirements, and responsibilities arising under this Conveyance with respect to
the Subject Interests Transferred, except for those that accrued prior to such
date.
          (c) Allocation of Consideration. Assignee is not entitled to receive
any share of the sales proceeds received by Assignor in any transaction
permitted by this Section 11.01.
          (d) Separate Interest. Effective on the effective date of any Transfer
of any Subject Interest subject to this Section 11.01, Assignee Gas and Assignee
Proceeds shall thereafter be computed separately with respect to such Subject
Interests, and the assignee, buyer, transferee, or grantee of such Subject
Interests shall thereafter serve as Assignee’s agent and representative under
Article IV with respect to such interests and shall pay all corresponding
Assignee Proceeds directly to Assignee.
     Section 11.02 Sale and Release of Properties.
          (a) Transfer. Subject to Section 11.05, Assignor may from time to
time, Transfer the Development Wells, the Subject Interests, or any part thereof
or undivided interest therein, free of the Royalty Interest and this Conveyance
provided that the aggregate Fair Value of all Royalty Interests released with
respect to the Assignee Conveyances during any twelve (12) month period shall
not exceed $5,000,000 or as provided for in Section 12.02.
          (b) Payments. In connection with any Transfer pursuant to this
Section 11.02, Assignor shall remit to Assignee an amount equal to the Fair
Value of the Royalty Interest being released. Assignor shall make such payment
to Assignee on the Quarterly Payment Date for the Computation Period in which
Assignor receives the payment with respect to any such Transfer of the Subject
Interest.
          (c) Release. In connection with any Transfer provided for in
Section 11.02(a), Assignee shall, on request, execute, acknowledge, and deliver
to Assignor a recordable instrument (reasonably acceptable to Assignor) that
releases the Royalty Interest with respect to the Development Well and the
related Subject Interests and Subject Lands being Transferred.
          (d) Effect of Sale. From and after the actual date of any such
Transfer by Assignor, Assignor and any assignee, purchaser, transferee or
grantee of such Subject Interest shall be relieved of all obligations,
requirements, and responsibilities arising under the Royalty Interest or this
Conveyance with respect to the Development Well or Subject Interests
Transferred, except for those that accrued prior to such date.
     Section 11.03 Release of Other Properties.

20



--------------------------------------------------------------------------------



 



          (a) Prior Reversionary Interests. In the event that any Person
notifies Assignor that, pursuant to a Prior Reversionary Interest, Assignor is
required to convey any of the Subject Interests to such Person or cease
production from any Development Well, Assignor may provide such conveyance with
respect to such Subject Interest or permanently cease Production from any such
Development Well.
          (b) Payments. In the event that Assignor receives compensation
pursuant to any Prior Reversionary Interest in connection with any conveyance or
permanent cessation of production from any Development Well, Assignor shall
remit to Assignee an amount equal to the product of (x) such amount actually
received by Assignor with respect to such reconveyance or permanent cessation of
production and (y) a fraction the numerator of which is (A) the Fair Value of
the Royalty Interest released and the denominator of which is (B) the Fair Value
of the Subject Interest that is being released. Assignor shall make such payment
to Assignee on the Quarterly Payment Date for the Computation Period in which
Assignor receives such payment.
          (c) Release for Prior Reversionary Interests. In connection with any
conveyance or permanent cessation of production provided for in Section 11.03(a)
above, Assignee shall, on request, execute, acknowledge, and deliver to Assignor
a recordable instrument (reasonably acceptable to Assignor) that releases the
Royalty Interest and this Conveyance with respect to any such Development Well
or Subject Interests.
          (d) Effect of Prior Reversionary Interests. From and after the actual
date of any conveyance or permanent cessation of production provided for in
Section 11.03(a), Assignor and any assignee, purchaser, transferee or grantee of
such Subject Interest shall be relieved of all obligations, requirements, and
responsibilities arising under the Royalty Interest or this Conveyance with
respect to the Subject Interests Transferred, except for those that accrued
prior to such date.
     Section 11.04 Farmouts.
          (a) Farmout. Assignor may from time to time enter into Farmout
Agreements with Third Persons with respect to the Subject Interests. In the
event that Assignor enters into any Farmout Agreement with a Third Person, the
Royalty Interest and this Conveyance shall only burden Assignor’s retained
interest in the Subject Interest after giving effect to any interest in the
Subject Interest that a counterparty to the Farmout Agreement may earn under
such Farmout Agreement. Only the Assignor’s retained interest in the Subject
Interest will count towards the Assignor’s obligation to drill Development Wells
under the Development Agreement.
          (b) Release. In connection with Assignor entering into any Farmout
Agreement, Assignee shall, upon request of Assignor, execute, acknowledge, and
deliver to Assignor a recordable instrument (reasonably acceptable to Assignor)
that releases the Royalty Interest and this Conveyance with respect to the
Subject Interests being transferred pursuant to such Farmout Agreement;
provided, the Royalty Interest shall still burden the Subject Interest retained
by Assignor.

21



--------------------------------------------------------------------------------



 



     Section 11.05 Transfer of Subject Lands. Except as provided for in
Section 12.02, Assignor will not Transfer any Development Well or any of the
Subject Interests comprising a part of the Subject Lands pursuant to
Sections 11.01 and 11.02 prior to the Drilling Obligation Completion Date.
     Section 11.06 Change in Ownership.
          (a) Obligation to Give Notice. No change of ownership or of the right
to receive payment of the Royalty Interest, or of any part thereof, however
accomplished, shall bind Assignor until notice thereof is furnished to Assignor
by the Person claiming the benefit thereof, and then only with respect to
payments made after such Notice is furnished.
          (b) Notice of Sale. Notice of sale, transfer, conveyance, or
assignment shall consist of a certified copy of the recorded instrument
accomplishing the same.
          (c) Notice of Other Changes of Ownership. Notice of change of
ownership or of the right to receive payment accomplished in any other manner
(e.g., by dissolution of Assignee) shall consist of certified copies of recorded
documents and complete proceedings legally binding and conclusive of the rights
of all Persons.
          (d) Effect of Lack of Notice. Until such Notice accompanied by such
documentation is furnished to Assignor in the manner provided above, Assignor
may, at Assignor’s election, either (i) continue to pay or tender all sums
payable on the Royalty Interest in the same manner provided in this Conveyance,
precisely as if no such change in interest or ownership or right to receive
payment had occurred or (ii) suspend payment of Assignee Proceeds without
interest until such documentation is furnished.
          (e) Effect of Nonconforming Notices. The kinds of Notice provided by
this Section 11.03(d) shall be exclusive, and no other kind, whether actual or
constructive, shall bind Assignor.
     Section 11.07 One Payee. Assignor shall never be obligated to pay Assignee
Proceeds to more than one Person. If more than one Person is ever entitled to
receive payment of any part of Assignee Proceeds, Assignor may suspend payments
of all Assignee Proceeds until the concurrent owners or claimants of the Royalty
Interest or the right to receive payment of Assignee Proceeds appoint one Person
in writing to receive all payments of Assignee Proceeds on their behalf.
Assignor may thereafter conclusively rely upon the authority of that Person to
receive payments of Assignee Proceeds and shall be under no further duty to
inquire into the authority or performance of such Person.
     Section 11.08 Rights of Mortgagee. If Assignee executes a mortgage or deed
of trust covering all or part of the Royalty Interest, the mortgagees or
trustees therein named or the holders of any obligation secured thereby shall be
entitled, to the extent that such mortgage or deed of trust so provides, to
exercise the rights, remedies, powers, and privileges conferred upon Assignee by
this Conveyance and to give or withhold all consents required to be obtained
from Assignee. This Section 11.08 shall not be deemed or construed to impose
upon Assignor any obligation or liability undertaken by Assignee under such
mortgage or deed of trust or under the obligation secured thereby.

22



--------------------------------------------------------------------------------



 



ARTICLE XII
AMI AREA
     Section 12.01 Additional Leases. In the event that Assignor acquires any
additional leases (“Additional Lease”) other than the Subject Interests in the
AMI Area prior the Drilling Obligation Completion Date, (i) Assignor shall be
subject to all of the limitations hereunder and under the Development Agreement
with respect to such Additional Leases(s), and (ii), subject to Section 12.03,
at Assignor’s option, Assignor and Assignee shall execute, acknowledge, and
deliver an instrument that amends this Conveyance so that such Additional Lease
will be subject to the Royalty Interest and be part of the Subject Interests and
Subject Lands hereunder; provided that in no event shall Assignor extend any
well into such Additional Lease(s) unless and until this Conveyance is amended
to include such Additional Leases(s) as part of the Subject Interests.
     Section 12.02 Exchange of Subject Lands. Subject to Section 12.03, Assignor
may, at its option at any time prior to the Drilling Obligation Completion Date,
cause Assignee to execute, acknowledge, and deliver to Assignor a recordable
instrument (reasonably acceptable to Assignor) that releases from the Royalty
Interest and this Conveyance portions of the Subject Interests in connection
with Assignor’s exchange of such Subject Interests for other properties within
the AMI, which such other properties will made subject to the Royalty Interests
in this Conveyance (such other properties being hereafter referred to as
“Exchange Acreage”).
     Section 12.03 Limitations. In no event, however, may any Additional Lease
be made subject to the Royalty Interest and this Conveyance pursuant to
Section 12.01, or any exchange be effected pursuant to Section 12.02 unless
Assignor certifies to Assignee that (a) no Development Well will be spud on the
Additional Lease or the Exchange Acreage, (b) the aggregate acreage attributable
to all Additional Leases and all Exchange Acreage will not exceed 5% of the
Subject Lands as such exist as of the date of this Conveyance, (c) if the
Additional Lease and Exchange Acreage were treated as Subject Lands, the portion
of the Subject Lands that covers and pertains to Subject Gas in, under and that
may be produced from all horizontal wells to be drilled by Assignor pursuant to
the Drilling Obligation that extend into Additional Leases and Exchange Acreage
and that may be retained by Assignee pursuant to Section 1.05 hereof following
the Drilling Obligation Completion Date will not constitute more than 5% of the
Subject Lands that cover and pertain to Subject Gas in, under and that may be
produced from all Development Wells (including horizontal wells that extend into
Additional Leases and Exchange Acreage) and that may be retained by Assignee
pursuant to Section 1.05 hereof following the Drilling Obligation Completion
Date, (d) in the case of an Additional Lease, the reserve profile of such
Additional Lease is consistent with reserve profiles of other portions of the
Subject Interests that would, but for the acquisition of the Additional Lease,
be tapped from a Development Well having the entire length of all of its
perforated laterals located within the Subject Interests and (e) in the case of
an exchange pursuant to Section 12.02, the reasonably projected quantity of
proved undeveloped reserves attributable to the Exchange Acreage does not
significantly differ from the reasonably projected quantity of proved
undeveloped reserves attributable to the portion of the Subject Interests to be
given in exchange therefor.
     Section 12.04 No Drainage. Subsequent to the Drilling Obligation Completion
Date, neither Assignor nor any of its Affiliates shall drill any Gas well that
will have a perforated

23



--------------------------------------------------------------------------------



 



segment that will be within five hundred feet (500’) of any perforated interval
of any Development Well which produces oil or gas from the Target Formation.
ARTICLE XIII
FORCE MAJEURE
     Section 13.01 Nonperformance. Assignor shall not be responsible to Assignee
for any loss or damage to Assignee resulting from any delay in performing or
failure to perform any obligation under this Conveyance (other than Assignor’s
obligation to make payments of Assignee Proceeds to Assignee) to the extent such
failure or delay is caused by Force Majeure.
     Section 13.02 Force Majeure. “Force Majeure” means any of the following, to
the extent they are not caused solely by the breach by Assignor of its duty to
perform certain obligations under this Conveyance in accordance with the
Reasonably Prudent Operator Standard:
          (a) act of God, fire, lightning, landslide, earthquake, storm,
hurricane, hurricane warning, flood, high water, washout, tidal wave, or
explosion;
          (b) strike, lockout, or other similar industrial disturbance, act of
the public enemy, war, military operation, blockade, insurrection, riot,
epidemic, arrest or restraint of Governmental Authority or people, or national
emergency;
          (c) the inability of the Assignor to acquire, or the delay on the part
of any Third Person (other than an Affiliate of the Assignor) in acquiring,
materials, supplies, machinery, equipment, servitudes, right-of-way grants,
easements, permits, or licenses, or approvals or authorizations by regulatory
bodies needed to enable such Party to perform hereunder;
          (d) any breakage of or accident to machinery, equipment, or lines of
pipe, the repair, maintenance, improvement, replacement, alteration to a plant
or line of pipe or related facility, the testing of machinery, equipment or line
of pipe, or the freezing of a line of pipe;
          (e) any Legal Requirement or the affected Party’s compliance
therewith; or
          (f) any other cause, whether similar or dissimilar to the causes
enumerated in (a) through (e) above, not reasonably within the control of
Assignor.
     Section 13.03 Force Majeure Notice. Assignor will give Assignee a Notice of
each Force Majeure as soon as reasonably practicable after the occurrence of the
Force Majeure.
     Section 13.04 Remedy. Assignor will use its reasonable efforts to remedy
each Force Majeure and resume full performance under this Conveyance as soon as
reasonably practicable, except that the settlement of strikes, lockouts, or
other labor disputes shall be entirely within the discretion of Assignor.

24



--------------------------------------------------------------------------------



 



ARTICLE XIV
NOTICE
     Section 14.01 Definition. “Notice” means any notice, advice, invoice,
demand, or other communication required or permitted by this Conveyance.
     Section 14.02 Written Notice. Except as otherwise provided by this
Conveyance, each Notice shall be in writing.
     Section 14.03 Methods of Giving Notice. Notice may be given by any
reasonable means, including telecopier, hand delivery, overnight courier, and
United States mail.
     Section 14.04 Charges. All Notices shall be properly addressed to the
recipient, with all postage and other charges being paid by the Party giving
Notice.
     Section 14.05 Effective Date. Notice shall be effective when actually
received by the Party being notified.
     Section 14.06 Addresses. The addresses of the Parties for purposes of
Notice are the addresses in the Introduction to this Conveyance.
     Section 14.07 Change of Address. Either Party may change its address to
another address within the continental United States by giving ten (10) days’
Notice to the other Party.
ARTICLE XV
OTHER PROVISIONS
     Section 15.01 Successors and Assigns. Subject to the limitation and
restrictions on the assignment or delegation by the Parties of their rights and
interests under this Conveyance, this Conveyance binds and inures to the benefit
of Assignor, Assignee and their respective successors, assigns, and legal
representatives.
     Section 15.02 Governing Law. WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION, THIS CONVEYANCE SHALL BE CONSTRUED UNDER AND GOVERNED BY
THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA (EXCLUDING CHOICE OF LAW AND
CONFLICT OF LAW RULES).
     Section 15.03 Construction of Conveyance. In construing this Conveyance,
the following principles shall be followed:
          (a) no consideration shall be given to the captions of the articles,
sections, subsections, or clauses, which are inserted for convenience in
locating the provisions of this Conveyance and not as an aid in its
construction;
          (b) no consideration shall be given to the fact or presumption that
one Party had a greater or lesser hand in drafting this Conveyance;

25



--------------------------------------------------------------------------------



 



          (c) the word “includes” and its syntactical variants mean “includes,
but is not limited to” and corresponding syntactical variant expressions;
          (d) a defined term has its defined meaning throughout this Conveyance,
regardless of whether it appears before or after the place in this Conveyance
where it is defined;
          (e) the plural shall be deemed to include the singular, and vice
versa, unless the content otherwise requires; and
          (f) each exhibit, attachment, and schedule to this Conveyance is a
part of this Conveyance, but if there is any conflict or inconsistency between
the main body of this Conveyance and any exhibit, attachment, or schedule, the
provisions of the main body of this Conveyance shall prevail.
     Section 15.04 No Waiver. Failure of either Party to require performance of
any provision of this Conveyance shall not affect either Party’s right to
require full performance thereof at any time thereafter, and the waiver by
either Party of a breach of any provision hereof shall not constitute a waiver
of a similar breach in the future or of any other breach or nullify the
effectiveness of such provision.
     Section 15.05 Relationship of Parties. This Conveyance does not create a
partnership, mining partnership, joint venture, or relationship of trust or
agency (except with respect to Assignor’s agency relationship with respect to
those matters set forth in Articles IV and V above) between the Parties.
     Section 15.06 Proportionate Reduction. In the event of failure or
deficiency in title to any Development Well or Subject Interest (other than
burdens in excess of twelve and one half percent (12.5%)), the portion of the
Subject Gas production attributable thereto shall be reduced in the same
proportion that such Development Well or Subject Interest is reduced by such
failure or deficiency. Such proportionate reduction of the Royalty Interest
shall not limit Assignee’s rights with respect to such reduction under Section
1.04.
     Section 15.07 Further Assurances. Each Party shall execute, acknowledge,
and deliver to the other Party all additional instruments and other documents
reasonably required to describe more specifically any interests subject hereto,
to vest more fully in Assignee the Royalty Interest conveyed (or intended to be
conveyed) by this Conveyance, or to evidence or effect any transaction
contemplated by this Conveyance. Assignor shall also execute and deliver all
additional instruments and other documents reasonably required to transfer
interests in state, federal, or Indian lease interests in compliance with
applicable Legal Requirements or agreements. Upon expiration of the Term,
Assignee shall, on request, execute, acknowledge and deliver to Assignor
sufficient numbers of recordable instruments releasing all of the Subject Lands
from this Conveyance.
     Section 15.08 The 7:00 A.M. Convention. Except as otherwise provided in
this Conveyance, each calendar day, month, quarter, and year shall be deemed to
begin at 7:00 a.m. Eastern Time on the stated day or on the first day of the
stated month, quarter, or year, and to end at 7:00 a.m. Eastern Time on the next
day or on first day of the next month, quarter, or year, respectively.

26



--------------------------------------------------------------------------------



 



     Section 15.09 Counterpart Execution. This Conveyance may be executed in any
number of counterparts, and each such counterpart hereof shall be deemed to be
an original instrument, but all of such counterparts shall constitute for all
purposes one Conveyance. As between the Parties, any signature hereto delivered
by a Party by facsimile transmission or email pdf. shall be deemed an original
hereto.
     Section 15.10 Present and Absolute Conveyance. It is the express intention
of Assignor and Assignee that the Royalty Interest is, and shall be construed
for all purposes as, a present, fully-vested and absolute conveyance.
     Section 15.11 Tax Treatment. Notwithstanding that this Royalty Interest may
be a real property interest for purposes of applicable state law, the Parties
agree to treat this Royalty Interest as a mortgage loan for federal income tax
purposes pursuant to Section 636(a) of the Code (and for the purposes of any
similarly calculated state income or franchise taxes) but for no other purposes,
and the Parties agree (a) to file all federal income tax and state income tax
and franchise tax returns consistent with this Section 15.11, (b) to use a
comparable yield of 10.8% per month for purpose of Treasury Regulation
Section 1.1275-4(b) and (c) to utilize the “projected payment schedule” provided
for in Treasury Regulation Section 1.1275-4(b) and attached hereto as
Schedule 15.11 for purposes of reporting income and deductions (and adjustments
thereto) in respect of the Royalty Interest. For avoidance of doubt, the parties
acknowledge that Assignor (and not Assignee) is entitled to all tax credits and
other applicable tax attributes attributable to this Royalty Interest and the
production of Gas attributable thereto.
[Remainder of page intentionally left blank.]

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Party has caused this Conveyance to be executed in
its name and behalf and delivered on the date or dates stated in the
acknowledgment certificates appended to this Conveyance, to be effective as of
the Effective Time.

            ENERGY CORPORATION OF AMERICA
      By:   /s/ Donald C. Supcoe       Name:   Donald C. Supcoe      Title:  
Senior Vice President        EASTERN MARKETING CORPORATION
      By:   /s/ Donald C. Supcoe     Name:   Donald C. Supcoe      Title:  
President     

Prepared by:
Vinson & Elkins LLP
1001 Fannin Street
Suite 2500
Houston, TX 77002-6760
Attention: Thomas Herbert
Signature Page to Term Overriding Royalty Interest Conveyance

S-1



--------------------------------------------------------------------------------



 



     
THE STATE OF COLORADO
  §
 
  §
COUNTY OF DENVER
  §

     On this, the 7th day of July, 2010, before me Julie Ann Kitano, a Notary
public, personally appeared Donald C. Supcoe, who acknowledged himself to be the
Senior Vice President of Energy Corporation of America, a West Virginia
corporation, and that he as such Senior Vice President, being authorized to do
so, executed the foregoing instrument for the purposes therein contained by
signing the name of the corporation by himself as Senior Vice President.
     In witness whereof, I hereunto set my hand and official seal.

      [SEAL]   /s/ Julie Ann Kitano      

My Commission Expires: 4-26-2014

     
THE STATE OF COLORADO
  §
 
  §
COUNTY OF Denver
  §

     On this, the 7th day of July, 2010, before me Julie Ann Kitano, a Notary
public, personally appeared Donald C. Supcoe, who acknowledged himself to be the
President of Eastern Marketing Corporation, a West Virginia corporation, and
that he as such President, being authorized to do so, executed the foregoing
instrument for the purposes therein contained by signing the name of the
corporation by himself as President.
     In witness whereof, I hereunto set my hand and official seal.

      [SEAL]   /s/ Julie Ann Kitano      

My Commission Expires: 4-26-2014

 



--------------------------------------------------------------------------------



 



CERTIFICATE OF RESIDENCE
     Eastern Marketing Corporation, as grantee and Assignee hereunder, hereby
certifies that its precise address is:
4643 South Ulster Street
Suite 100
Denver, Colorado 80237-2867

            EASTERN MARKETING CORPORATION
      By:   /s/ Donald C. Supcoe       Name:   Donald C. Supcoe      Title:  
President   

 



--------------------------------------------------------------------------------



 



         

Exhibit A
(Attached hereto.)
Exhibit A

 



--------------------------------------------------------------------------------



 



Exhibit B
(Attached hereto.)
Exhibit B

 



--------------------------------------------------------------------------------



 



Exhibit C
(Attached hereto.)
Exhibit C

 



--------------------------------------------------------------------------------



 



Exhibit D
Private Investors
W. GASTON CAPERTON, III
CLARK CLEMENT and PAULETTE CLEMENT
MICHAEL J. COCHRAN, JR.
PETER H. COORS
RODNEY D. COX and JENNIFER M. COX
CURTIS FAMILY REVOCABLE TRUST
DORGAN LIVING TRUST
RANDALL C. FARKOSH and SHERRY J. FARKOSH
JOHN S. FISCHER and FAYE E. FISCHER
MICHAEL S. FLETCHER and BOBBETTE FLETCHER
J. MICHAEL FORBES
MARK A. FRY and TAMMY L. FRY
THOMAS R. GOODWIN
DANIEL EARL GRAHAM LIVING TRUST and SALLY QUEREAU GRAHAM LIVING TRUST
CLINT L. HIPKE
DAVID E. JORDAN and CAROL JORDAN
FRANCIS H. McCULLOUGH, III and KATHY L. McCULLOUGH
KATHERINE F. McCULLOUGH TRUST
KRISTIN McCULLOUGH TRUST
LESLEY K. McCULLOUGH TRUST
MEREDITH B. McCULLOUGH TRUST
DENNIS L. McGOWAN and N. GAYLE McGOWAN
ALISON MORK TRUST
JOHN MORK and JULIE MORK
KYLE MORK TRUST
ARTHUR C. NIELSEN, JR. TRUST DATED JULY 14, 2003
GEORGE O’MALLEY
JAY S. PIFER
NIKI D. RANDOLPH
PETER L. REBSTOCK
R. KENT SCHAMP
PETER A. SULLIVAN and WENDY H. SULLIVAN
DONALD C. SUPCOE and PATTY L. SUPCOE
RODNEY A. WINTERS and TAMMY M. WINTERS
Exhibit D

 



--------------------------------------------------------------------------------



 



Schedule 15.11
(Attached hereto.)
Exhibit D

 